Citation Nr: 1718464	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  96-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Leiberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from August 1974 to December 1974, followed by service in the Army National Guard (Puerto Rico) until June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2003 and March 2006, the Board remanded the Veteran's claim for further development.  In January 2007, the Board denied the claim.  The Veteran appealed the denied claim.

In July 2008, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision and remanding the matter to the Board.

In June 2010 and November 2013, the Board remanded the claim for further development.  In September 2016, the Board again denied the claim and the Veteran appealed.

In December 2016, the Court granted the parties' JMR, finding that the Board erred when it provided inadequate reasons or bases for its decision by failing to address relevant evidence or explain why it need not have considered that evidence.  Specifically, the Court found that the Board did not address evidence submitted to the VA Evidence Intake Center on August 2, 2016, to include an expert opinion in support of the claim, as well as affidavits from the Veteran and his sister.  Therefore, the Court vacated the Board's decision denying entitlement to service connection for an acquired psychiatric disorder, and remanded this matter to the Board.

The Veteran requested a Travel Board hearing in his November 1995 VA Form 9.  In October 2000, the Veteran withdrew his request for a hearing

In July 2008, the Veteran executed a new power-of-attorney in favor of Kathy A. Lieberman, attorney-at-law, which effectively revoked the prior representation by Disabled American Veterans.  


FINDING OF FACT

The Veteran's current depression is etiologically related to his service-connected bilateral foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for depression, secondary to the service connected bilateral foot disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. § 3.6(c).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for an Acquired Psychiatric Disorder - Analysis

The Veteran contends that his depressive disorder is related to or caused by his service-connected bilateral foot conditions.  He is in receipt of service connection for bilateral foot disabilities, effective October 29, 1993.

Initially, the Board finds that the Veteran has a current diagnosis of depressive disorder.  See June 2006 and December 2014 VA examination reports; March 2016 private medical opinion.

A June 1995 Ponce Hospital letter notes that the Veteran had been treated from February 1974 to June 1995 (present) in the mental health program outpatient clinic for a major depression, single severe episode with psychotic elements.

An October 1996 record from the same facility, however, and the same medical record number, reflects that the Veteran's dates of mental health treatment were from August 1993 to July 1996, and that the present diagnosis was PTSD with depressed mood.  

Regardless as to the conflicting dates of the start of treatment at the Ponce Hospital clinic, the Board finds that the above records tend to show that the Veteran was treated for a current acquired psychiatric disorder since the filing of his claim for service connection.

To the extent that the October 1996 record indicates that the Veteran was diagnosed with PTSD, the Board notes that the June 2006 and Decemeber 2014 VA examiners, as well as the March 2016 private counselor, did not diagnose the Veteran with PTSD.  They all agreed that the Veteran's current acquired psychiatric disorder was depressive disorder or MDD.  Each of these opinions was based on a thorough examination and review of the Veteran's records, and includes a detailed rationale to support the diagnosis of depressive disorder or MDD.  For these reasons, the diagnosis of depressive disorder, and not PTSD, is afforded a high probative value.  In contrast, the October 1996 record reports a diagnosis of PTSD without any context or explanation and has little probative value.  Therefore, the Board finds that the weight of the competent medical evidence demonstrates that the Veteran does not have PTSD.  

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's current depressive disorder is related to his service-connected bilateral foot disabilities.  

The Veteran was afforded a VA examination in June 2006.  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), and pined that this disorder was "not present, manifested, nor aggravated by his active military service."  This was based on the lack of evidence in the Veteran's service medical records of any psychiatric complaints, symptoms, condition, treatment or diagnoses.  The VA examiner stated that the 1995 Ponce Hospital letter indicating mental health treatment since February 1974 was "considered not to be true nor valid."  He explained that this certification was contradicted by an October 1996 certification from the same facility reflected that the Veteran's first visit was in August 1993.  He further explained that he considered it illogical that the Veteran was suffering of "major depression with psychotic features" at the time he joined the military and serving without any evidence of psychiatric symptoms, diagnosis, treatment, or complaints during several months of ACDUTRA.  In November 2013, the Board found that this VA examination was inadequate because the VA examiner improperly relied, at least in part, on the absence of mental health symptoms shown during service.  Such reliance was improper because the VA examiner was not privy to the Veteran's National Guard service treatment records and thus could not possibly know whether the Veteran reported mental health symptoms during such service.  The Board notes that the VA issued a formal finding of unavailability for such records in March 2012.  For these reasons, this opinion is inadequate and has little probative value.

The Veteran was afforded a VA examination in December 2014.  The VA examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's major depressive disorder (MDD) occurred, was manifested, or reported during his period of active military service from August 1974 to December 1974.  He noted the lack of indications of a mental condition in the Veteran's service medical records.  During the VA examination, the Veteran reported first seeking mental health treatment in the 1980s.  The VA examiner noted the 1995 Ponce Hospital letter indicated that the Veteran had received mental health treatment since February 1974, but opined that this sole report of mental health history was not validated or supported by information provided by the Veteran during the examination.  In support of the negative nexus opinion, the VA examiner also noted that the Veteran reported an 18 year work history without incident, mental health treatment in PR from 2001 to 2010, and mental health treatment in New Jersey from 2010 to 2013.  For these reasons, the VA examiner stated that "it appears that his reported mental condition and seeking [mental health] services occurred after his active duty and discharge from the National Guard."  While the December 2014 VA examiner, like the June 2006 VA examiner, cited the absence of mental health symptoms or complaints in the Veteran's service treatment records as a reason for finding that there was no nexus, this opinion is adequate as it also includes other reasons to support the negative nexus opinion and gives a detailed treatment history.

In November 2015, the Veteran's sister stated that he did not have any mental problems before service, but that she noticed that the Veteran was constantly sad after service.  She stated that he socialized less with family and friends after service, and had continuous symptoms of sadness since service.  The Board finds the Veteran's sister competent to report the symptoms of sadness she observed and credible in her observations.

In November 2015, the Veteran stated that problems with his sergeant during service and the pain he experienced due to his bilateral foot disabilities caused him to start to feel sad and depressive.  He noted that his feet problems worsened his quality of life by causing him to have difficulty walking and significant pain.  The Board finds the Veteran competent to report symptoms of sadness after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, he is not competent to provide a nexus between his observable symptom of sadness and his bilateral foot disabilities.  In this case, the causes of the Veteran's depressive disorder involve complex psychological etiological questions because they pertain to the origin of the Veteran's depressive disorder. The Veteran is competent to relate symptoms of his current depressive disorder that he experiences, but he is not competent to opine on whether there is a link between the current depressive disorder and service or service-connected disabilities because such conclusions require specific, highly specialized, medical knowledge and training regarding some unseen and complex psychiatric processes and knowledge of the various risk factors and causes of depressive disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . .  is competent and sufficient to identify").

In March 2016, a private counselor opined that the Veteran's current MDD is the result of his service-connected bilateral foot disabilities.  She explained that there is ample evidence to support the connection between chronic pain and depression.  She specifically stated that the Veteran's bilateral foot disabilities had caused him years of chronic pain, diminished his capacity to take part in activities and negatively affected his self-image.  She also noted the Veteran's statements that his foot pain and problems with his superiors during service caused him to feel sad and depressed, as well as his sister's statements that she noted drastic changes in his behavior immediate upon returning from service.  For these reasons, she opined that it is more likely than not that the diagnosed MDD is the result of the service-connected bilateral foot disabilities.  The VA examiner noted the contradictory statements in the record regarding the Veteran's initial date of treatment for a mental health disorder and agreed with the June 2006 VA examiner that the June 1995 letter indicating that the Veteran was treated for a mental health condition from February 1974 to June 1995 was not credible.  However, she found the Veteran's reports of receiving consistent mental health treatment for the past two decades to be reliably documented in the record.  The Board finds that this opinion is highly probative.  It is based on a detailed and accurate treatment history, considers all theories of entitlement, addresses the findings and conclusions of the June 2006 and December 2014 VA examiners, and provides an adequate explanation of the reasons and bases to support the opinion.

After a review of all of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's current depressive disorder is related to his service-connected bilateral foot disabilities.  In weighing the conflicting adequate medical opinions of record, the Board finds that the March 2016 private medical opinion is the most probative opinion of record, for the reasons detailed above.  Furthermore, this opinion was the only medical opinion to take into account the competent and credible November 2015 statements from the Veteran and his sister.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a depressive disorder, secondary to service-connected bilateral foot disabilities, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.




ORDER

Service connection for depressive disorder, secondary to service-connected bilateral foot disabilities, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


